DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 7/2/21 has been entered.  Applicant amended claims 4-7, 10.  Overall, claims 1-10 are currently pending in this application.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
-In claim 1, line 1, “Method” should be changed to -- A method --.
-In claims 2-6, line 1, “Method” should be changed to -- The method --.
-In claim 2, “the lower” should be changed to – a lower --.
 -In claim 2, “the upper” should be changed to – an upper --.
  -In claim 7, line 1, “Catalytically coated ceramic” should be changed to -- A catalytically coated ceramic --.
-In claims 8, 9, line 1, “Catalytically coated ceramic” should be changed to -- The catalytically coated ceramic --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the pressure pulse” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “the amount of catalytically active material” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US 2018/0264446) in view of Patchett et al. (US 2005/0031514).
Regarding claims 1, 7, 10, Burgess discloses a method for producing coated ceramic wall flow filters having at least two catalytically active zones (see par. [0012-0014]), the wall flow filter having a first end face, a second end face, and a length L and a porosity of 40% to 75% (see par. [0042]), the method comprising the following steps: 
(i) an excess of a first coating suspension is introduced into the first end face by applying a pressure difference via the wall flow filter (see par. [0111]); 
ii) with a pressure difference reversal (using compressed air and applying vacuum), an excess of the first coating suspension is removed from the wall flow filter (see par. [0111]),
iii) a second coating suspension without excess is introduced into the wall flow filter via the second end face by applying a pressure difference via the wall flow filter (see par. [0018, 0019]).

However, Burgess fails to disclose the filter having a porosity of at least 50% and a mean pore diameter of 5 -50 microns.
Patchett teaches a catalytically active wall flow filter having a porosity of from 50% to 75% and a mean pore diameter of 5 -50 microns (see par. [0027]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Burgess by using a catalytically active wall flow filter having a porosity of from  50% to 75% and a mean pore diameter of 5 -50 microns as taught by Patchett for providing a catalytically filter to significantly minimize the weight and volume required for the emission control system (see par. [0043])..

Regarding claim 2, the modified Burgess discloses method according to claim 1, Burgess further discloses that in step i), the first coating suspension is introduced into the vertically locked wall flow filter from the lower, first end face into the wall flow filler (see par. [0111]), and in step iii) the second coating suspension is introduced from the upper, second end face into the wall flow filter (see par. [0084]).

Regarding claim 3, the modified Burgess discloses the method according to claim 2, Burgess  further discloses that step ii) is carried out directly after step i) (see par. [0111]).

Regarding claim 4, the modified Burgess discloses the method according to claim 1; however, Burgess fails to disclose that the pressure pulse for the pressure difference reversal is at least 150 mbar and at most 400 mbar.
However, the particular effective pressure pulse for the pressure difference reversal being at least 150 mbar and at most 400mbar would be a mere matter of routine experimentation during the design process to adapt the filter to a particular condition.  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular pressure difference reversal being at least 150 mbar and at most 400 mbar since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 5, the modified Burgess discloses the method according to claim 1, Burgess further disclose a pressureless holding time before the pressure difference reversal of up to 10 seconds is maintained (see par. [0111]).

Regarding claim 6, the modified Burgess discloses the method according to claim 1, Burgess further discloses that one zone has a positive gradient for the amount of catalytically active material in the coating direction (see par. [0085]). 

Regarding claim 8, the modified Burgess discloses the catalytically active wall flow filter according to claim 7, Burgess further discloses that the catalytically active coatings of the filter are SCR catalysts (see par. [0017-0019, 0111]).

Regarding claim 9, the modified Burgess discloses the catalytically active wall flow filter according to claim 8, Burgess further discloses that the catalytically active coatings are located in the pores of the filter (see par. [0069, 0111]).


Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272- 4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747